Electronically Filed
                                                        Supreme Court
                                                        SCWC-29649
                                                        17-DEC-2012
                                                        03:26 PM




                            SCWC-29649

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DANIEL K. KANAHELE, WARREN S. BLUM, LISA BUCHANAN,
                JAMES L. CONNIFF, and CAMBRIA MOSS
                 Petitioners/Plaintiffs-Appellants,

                                vs.

              MAUI COUNTY COUNCIL and COUNTY OF MAUI,
                 Respondents/Defendants-Appellees,

                                and

                      HONUA#ULA PARTNERS, LLC,
                  Respondent/Intervenor-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29649; CIV. NO. 08-1-0115(3))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioners/Plaintiffs-Appellants’ application for writ
 of certiorari filed on November 7, 2012, is hereby accepted and
 will be scheduled for oral argument.
          The parties will be notified by the appellate clerk
regarding scheduling.
          DATED:    Honolulu, Hawai#i, December 17, 2012.

Lance D. Collins,                     /s/ Mark E. Recktenwald
for petitioners
                                      /s/ Paula A. Nakayama
Patrick K. Wong
Mary Blaine Johnston,                 /s/ Simeon R. Acoba, Jr.
for respondents Maui County
Council and County of Maui            /s/ Sabrina S. McKenna

William C. McCorriston                /s/ Richard W. Pollack
Jonathan H. Steiner
B. Martin Luna
Blaine J. Kobayashi,
for respondent Honua#ula
Partners, LLC




                                  2